            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 1 of 25


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
 3   1010 F Street, Suite 300
     Sacramento, California 95814
 4   Telephone:     (916) 443-6911
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6

 7     Attorneys for Plaintiffs
       ESTATE OF ANTONIO THOMAS,
 8     TAIJAH THOMAS, TAIONNAA THOMAS,
       ANITA THOMAS, and ANTHONY WALLACE
 9
10                                              UNITED STATES DISTRICT COURT

11                                            EASTERN DISTRICT OF CALIFORNIA

12                                                      SACRAMENTO DIVISION

13   ESTATE OF ANTONIO THOMAS,                                                  Case No.
     TAIJAH THOMAS, TAIONNAA THOMAS,
14   ANITA THOMAS, and ANTHONY WALLACE,                                         COMPLAINT FOR VIOLATION OF
                                                                                CIVIL AND CONSTITUTIONAL RIGHTS
15                               Plaintiffs,
16   vs.                                                                        DEMAND FOR JURY TRIAL

17   COUNTY OF SACRAMENTO, SACRAMENTO
     COUNTY SHERIFF’S DEPARTMENT,
18   SCOTT R. JONES, and DOE 1 to 50,
19                               Defendants.
20                                                             INTRODUCTION

21          ANTONIO THOMAS, a mentally-ill inmate at the Sacramento County Main Jail, was housed by

22   jail staff employed by the COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

23   DEPARTMENT, and Sheriff SCOTT R. JONES, with a violent prisoner charged with murder who then

24   murdered Mr. THOMAS.

25                                                     JURISDICTION & VENUE

26          1.        This Court has jurisdiction over the federal claims under 28 U.S.C. § 1331 (in that they

27   arise under the United States Constitution) and 28 U.S.C. § 1343(a)(3) (in that the action is brought to

28   address deprivations, under color of state authority, of rights, privileges, and immunities protected by the
                                                           1
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 2 of 25


 1   U.S. Constitution). This Court has supplemental jurisdiction of the state claims under 28 U.S.C. § 1367.

 2          2.        Venue is proper in the United State District Court for the Eastern District of California

 3   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and

 4   because many of the acts and/or omissions described herein occurred in the Eastern District of California.

 5          3.        Intradistrict venue is proper in the Sacramento Division of the Eastern District of

 6   California pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or

 7   omissions which occurred in the County of Sacramento, California.

 8                                                               EXHAUSTION
 9          4.         ESTATE OF ANTONIO THOMAS, TAIJAH THOMAS, TAIONNAA THOMAS,
10   ANITA THOMAS, and ANTHONY WALLACE submitted a government claim to COUNTY OF
11   SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT regarding the claims
12   asserted herein on January 21, 2020. No response to the government claim was provided. The
13   government claim was rejected by March 11, 2020, as a matter of law. See Cal. Gov. Code § 912.4(c).
14                                                                   PARTIES
15          5.        Plaintiff ESTATE OF ANTONIO THOMAS, the decedent (“ANTONIO THOMAS”),

16   brings this action pursuant to Cal. Code Civ. Proc. § 377.30. Plaintiffs TAIJAH THOMAS and

17   TAIONNAA THOMAS bring this action as successors-in-interest on behalf of Plaintiff ESTATE OF

18   ANTONIO THOMAS. Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS’s declarations

19   regarding their status as ANTONIO THOMAS’s successors-in-interest are attached hereto, pursuant to
20   Cal. Code Civ. Proc. § 377.32.

21          6.        Plaintiff TAIJAH THOMAS is a resident of the State of California, County of
22   Sacramento. Plaintiff TAIJAH THOMAS brings this action: (a) on behalf of Plaintiff ESTATE OF

23   ANTONIO THOMAS, in her representative capacity as a successor-in-interest; and (b) on behalf of
24   herself, in her individual capacity. Plaintiff TAIJAH THOMAS is the biological daughter of ANTONIO

25   THOMAS.

26          7.        Plaintiff TAIONNAA THOMAS is a resident of the State of California, County of

27   Sacramento. Plaintiff TAIONNAA THOMAS brings this action: (a) on behalf of Plaintiff ESTATE OF

28   ANTONIO THOMAS, in her representative capacity as a successor-in-interest; and (b) on behalf of
                                                  2
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 3 of 25


 1   herself, in her individual capacity. Plaintiff TAIONNAA THOMAS is the biological daughter of

 2   ANTONIO THOMAS.

 3          8.        Plaintiff ANITA THOMAS is a resident of the State of California, County of Sacramento.

 4   Plaintiff ANITA THOMAS is the biological mother of ANTONIO THOMAS.

 5          9.        Plaintiff ANTHONY WALLACE is a resident of the State of Washington, County of

 6   Kitsap. Plaintiff ANTHONY WALLACE is the biological father of ANTONIO THOMAS.

 7          10.       Defendant COUNTY OF SACRAMENTO is a “public entity” within the definition of

 8   Cal. Gov. Code § 811.2.

 9          11.       Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a “public entity”
10   within the definition of Cal. Gov. Code § 811.2.
11          12.       Defendant SCOTT R. JONES was, at all times material herein, a law enforcement officer
12   and the Sheriff for Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY
13   SHERIFF’S DEPARTMENT, acting within the scope of that employment. Defendant SCOTT R. JONES
14   is sued in his individual capacity.
15          13.       Defendants DOE 1 to 50 are and/or were agents or employees of Defendants COUNTY
16   OF SACRAMENTO and/or SACRAMENTO COUNTY SHERIFF’S DEPARTMENT and acted within
17   the scope of that agency or employment and under color of state law. The true and correct names of
18   Defendants DOE 1 to 50 are not now known and, as a result, they are sued by their fictitious names and
19   true and correct names will be substituted when ascertained.
20                                                    GENERAL ALLEGATIONS
21          14.       At all times relevant herein, all wrongful acts described were performed under color of
22   state law and/or in concert with or on behalf of those acting under the color of state law.

23          15.       ANTONIO THOMAS shared a close relationship and special bond with his daughters,
24   Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS, prior to his death, which included deep

25   attachments, commitments, and distinctively personal aspects of their lives. ANTONIO THOMAS’s

26   relationship with Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS was typical of a loving

27   father-daughter relationship.

28          16.       ANTONIO THOMAS shared a close relationship and special bond with his mother,
                                                   3
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 4 of 25


 1   Plaintiff ANITA THOMAS, prior to his death, which included deep attachments, commitments, and

 2   distinctively personal aspects of their lives. Plaintiff ANITA THOMAS’s relationship with ANTONIO

 3   THOMAS was typical of a loving mother-son relationship. ANTONIO THOMAS would call and speak

 4   to Plaintiff ANITA THOMAS multiple times a day.

 5          17.        ANTONIO THOMAS shared a close relationship and special bond with his father,

 6   Plaintiff ANTHONY WALLACE, prior to his death, which included deep attachments, commitments,

 7   and distinctively personal aspects of their lives. Plaintiff ANTHONY WALLACE’s relationship with

 8   ANTONIO THOMAS was typical of a loving father-son relationship.

 9          18.        ANTONIO THOMAS was a 39-year-old man suffering from mental-illness, including
10   paranoia and bi-polar disorders. ANTONIO THOMAS had been formally diagnosed with mental-illness
11   when he was a teenager and had been on medication for the majority of his life.
12          19.        ANTONIO THOMAS had been arrested on multiple occasions and taken into the custody
13   of Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT at the Sacramento County Main
14   Jail, where he was placed in the jail’s medical unit because of his mental-illness, where he could be
15   closely observed by jail staff and administered prescribed, psychoactive medications, if necessary. On
16   other occasions, ANTONIO THOMAS was transported to psychiatric facilities such as Sierra Vista
17   Hospital or U.C. Davis Medical Center for mental health treatment.
18          20.        On December 6, 2019, ANTONIO THOMAS was arrested for failing to check-in with his
19   probation officer.
20          21.         ANTONIO THOMAS was taken into the custody of Defendant SACRAMENTO

21   COUNTY SHERIFF’S DEPARTMENT at the Sacramento County Main Jail.
22          22.        Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT’s jail staff,

23   including Defendants DOE 1 to 25, did not place ANTONIO THOMAS into the jail’s medical unit on
24   this occasion, as they had in the past.

25          23.        ANTONIO THOMAS was housed in the jail’s general population.

26          24.        ANTONIO THOMAS was assigned to share a cell with a violent inmate suspected of

27   murder.

28          25.        On December 10, 2019, ANTONIO THOMAS was brutally assaulted by the dangerous
                                                      4
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
               Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
             Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 5 of 25


 1   inmate with whom he had been housed.

 2           26.         On information and belief, Defendant SACRAMENTO COUNTY SHERIFF’S

 3   DEPARTMENT’s jail staff, including Defendants DOE 1 to 25, delayed coming to ANTONIO

 4   THOMAS’s aid until he had suffered grievous injury at the hands of the inmate.

 5           27.         ANTONIO THOMAS was transported to the U.C. Davis Medical Center, braindead.

 6           28.         One of Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT’s personnel

 7   contacted Plaintiff ANITA THOMAS sometime after the attack and requested her address.

 8           29.         Plaintiff ANITA THOMAS provided her address, as requested, and asked if something

 9   was wrong. Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT’s personnel lied to
10   Plaintiff ANITA THOMAS, stating: “Nobody’s hurt, nobody’s in trouble.
11           30.         Later, in December 2019, one of Defendant SACRAMENTO COUNTY SHERIFF’S
12   DEPARTMENT’s detectives arrived at Plaintiff ANITA THOMAS’s home.
13           31.         The detective told Plaintiff ANITA THOMAS that ANTONIO THOMAS was being
14   hospitalized at U.C. Davis Medical Center and that medical staff had observed that he had no brain
15   activity.
16           32.         ANTONIO THOMAS was comatose and in a vegetative state, following the injuries he
17   sustained.
18           33.         Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and
19   ANTHONY WALLACE stayed by ANTONIO THOMAS’s side, as he remained in a coma for
20   approximately 42 days.

21           34.         On January 21, 2020, ANTONIO THOMAS was taken off of life-support and died.
22                                              POLICY OR CUSTOM ALLEGATIONS
23           35.         Defendant SCOTT R. JONES, acting as Sheriff, was a final policy-making authority for
24   Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

25   DEPARTMENT as it relates to the maintenance and operation of detention facilities, including

26   Sacramento County Jail facilities; training, supervision, and discipline of law enforcement officers acting

27   under his command; and the safekeeping of inmates/prisoners in his custody. See Cal. Const., art. XI, §

28   1(b); Cal. Pen. Code § 4000; Cal. Pen. Code § 4006; Cal. Gov. Code § 26605; Cal. Gov. Code § 26610.
                                                        5
                                                       COMPLAINT; DEMAND FOR JURY TRIAL
                 Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 6 of 25


 1   Defendant SCOTT R. JONES has served as Sheriff since December 2010.

 2          36.       Defendants DOE 26 to 50 are/were policy-making authorities, based on a delegation of

 3   authority, for Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

 4   DEPARTMENT as it relates to the maintenance and operation of detention facilities, including

 5   Sacramento County Jail facilities, and training, supervision, and discipline of law enforcement officers

 6   acting under their command.

 7          37.       Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

 8   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50 maintain a policy or custom whereby their

 9   personnel, including Defendants DOE 1 to 25, fail to provide necessary medical treatment to inmates
10   housed at Sacramento County Jail facilities; and/or fail to transfer inmates housed at Sacramento County
11   Jail facilities to medical facilities where necessary medical treatment is available, where it is not
12   available in Sacramento County Jail facilities. Specifically, inadequate training and supervision of staff at
13   Sacramento County Jail facilities results in the following deficiencies:
14                    a.         Failure to provide inmates with access to medical care;
15                    b.         Failure to create and implement appropriate mental health treatment plans;
16                    c.         Failure appropriately to assign inmates suffering from mental-illness;
17                    d.         Failure to follow clinical judgments and recommendations;
18                    e.         Failure promptly to evaluate and transfer inmates to a psychiatric hospital who are
19   gravely disabled or at risk of serious harm;
20                    f.         Failure to implement appropriate emergency treatment policies; and/or

21                    g.         Failure appropriately to staff and train personnel at Sacramento County Jail
22   facilities to provide minimally-adequate treatment for inmates suffering from mental-illness.

23          38.       These policies or customs proximately caused the violation of Plaintiff ANTONIO
24   THOMAS’s civil and constitutional rights.

25          39.       Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

26   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50’s deficient policies and customs are evidenced

27   by, on information and belief, their failure to comply with the standards set forth by the National

28   Commission on Correctional Health Care’s (“NCCHC”) “Standards for Health Services in Jails.”
                                                    6
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 7 of 25


 1          40.       Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

 2   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50’s deficient policies and customs are evidenced

 3   by numerous incidents where vulnerable inmates have been severely injured or killed while under their

 4   custody and care, in addition to ANTONIO THOMAS, including:

 5                    a.         On July 8, 2019, Bryan Debbs, a mentally-ill inmate suffering from schizophrenia,

 6   was attacked and severely injured by a fellow inmate at the Sacramento County Main Jail. On August 5,

 7   2019, Bryan Debbs died as a result of his injuries. Defendant SACRAMENTO COUNTY SHERIFF’S

 8   DEPARTMENT did not reveal that an inmate had been hospitalized from a fight, or that he had later

 9   died, until news media began asking questions about Bryan Debbs’s death. (See
10   <https://www.sacbee.com/news/local/crime/article239123253.html>.)
11                    b.         On June 16, 2017, Clifton Harris, a gay inmate who had requested accommodation

12   from the jail, was attacked and severely injured by a fellow inmate at the Sacramento County Main Jail,

13   causing him to become comatose. On March 2, 2018, Clifton Harris died as a result of the injuries he

14   sustained. Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT did not inform Clifton

15   Harris’s family that he had been attacked and was in a coma until two weeks after the attack. (See

16   <https://www.newsreview.com/sacramento/what-happened-to-our-brother/content?oid=26996966>.)

17                    c.         On January 16, 2015, Choi Saeteurn, an inmate, was attacked and smothered with

18   a blanket by his cellmate at the Sacramento County Main Jail. Mr. Saeteurn’s motionless body was

19   discovered by jail staff at approximately 5:38 a.m. but jail medical staff did not arrive until
20   approximately 5:52 a.m. with an automated external defibrillator in attempt to resuscitate Mr. Saeteurn.

21   Mr. Saeteurn died from blunt force injuries and asphyxia; he had contusions and lacerations throughout
22   his head and body and fractures to his clavicle and ribs. (See <https://www.sacda.org/wp-

23   content/uploads/2019/12/In_Custody_Death_Review_-_Saeteurn_Choi.pdf>.)
24                    d.         December 14, 2014, Edward Larson, an inmate, was attacked by his cellmate at the

25   Sacramento County Main Jail and died of blunt force injuries. Nearby inmates heard Mr. Larson

26   pleading, “Stop hitting me” or “Quit hitting me,” but no staff came to his aid. Mr. Larson was discovered

27   lying on the ground, motionless and non-responsive, at approximately 3:10 a.m. However, jail staff only

28   returned to the cell with jail medical staff “a couple minutes” after 3:22 a.m. Additionally, on December
                                                            7
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 8 of 25


 1   13, 2014, the day before the deadly assault, jail staff noticed red bruises on Mr. Larson’s head but did not

 2   report the injuries. (See <https://www.sacda.org/wp-

 3   content/uploads/2019/12/In_Custody_Death_Review_-_Larson_Edward-1.pdf>.)

 4                    e.         On March 22, 2012, Carlos Aguirre, an inmate classified as being under protective

 5   custody, was attacked by a general population inmate at the Sacramento County Main Jail, when he was

 6   required by sheriff’s deputies to travel through a stairwell with general population access, while the staff

 7   knew that general population inmates were present and had access to protective custody inmates.

 8   Thereafter, Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT and its staff failed

 9   adequately to investigate the attack and failed to provide Mr. Aguirre with necessary medical attention.
10   The resulting civil rights lawsuit was settled by Defendant COUNTY OF SACRAMENTO. (Aguirre v.
11   County of Sacramento, United States District Court, Eastern District of California, Case No. 2:12-cv-
12   02165-TLN-KJN.)
13          41.       Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
14   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50’s deficient policies and customs are evidenced
15   by jail staff’s lax supervision of inmates and failure to provide necessary medical treatment, in numerous
16   incidents where inmates were able to attempt and actually commit suicide, including:
17                    a.         On March 8, 2017, Tom Korrell, an inmate, was able to hang himself using a
18   hand-made ligature fashioned from pieces of a ripped t-shirt at the Sacramento County Main Jail. Mr.
19   Korrell began strangling himself at approximately 12:35 a.m. and his body stopped moving a few
20   minutes later. Mr. Korrell was not discovered by jail staff until nearly an hour later, when Mr. Korrell’s

21   cellmate alerted staff at 1:20 a.m. (See <https://www.sacda.org/wp-
22   content/uploads/2019/12/In_Custody_Death_Review_-_Korrell_Tom.pdf>.)

23                    b.         On January 6, 2017, Jonathan Carroll, an inmate, was able to hang himself using a
24   hand-made ligature fashioned from pieces of string and ripped clothing at the Sacramento County Main

25   Jail. Mr. Carroll was discovered motionless and non-responsive at approximately 4:18 a.m. However, it

26   is unknown for how long Mr. Carroll had been dead before being discovered, or when jail staff last

27   checked-on Mr. Carroll before he was discovered dead. (See <https://www.sacda.org/wp-

28   content/uploads/2019/12/In_Custody_Death_Review_-_Carroll_Jonathan.pdf>.)
                                                    8
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
             Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 9 of 25


 1                    c.         On November 2, 2016, Brian Guerin, an inmate, was able to hang himself using a

 2   hand-made ligature fashioned from pieces of torn blanket at the Sacramento County Main Jail. Mr.

 3   Guerin’s body was discovered by jail staff at approximately 3:28 a.m. However, it is unknown for how

 4   long Mr. Guerin had been dead before being discovered, where jail staff last check his cell more than an

 5   hour earlier at approximately 2:20 a.m. (See <https://www.sacda.org/wp-

 6   content/uploads/2019/12/In_Custody_Death_Review_-_Guerin_Brian.pdf>.)

 7                    d.         On August 1, 2015, Joshua Gonder, an inmate, was able to hang himself using a

 8   hand-made ligature fashioned from pieces of a torn t-shirt at the Sacramento County Main Jail. Mr.

 9   Gonder was discovered at approximately 7:07 p.m. However, Mr. Gonder had covered the surveillance
10   camera in his cell with wet toilet paper prior to hanging himself and, on information and belief, jail staff
11   failed to investigate the inability to surveil Mr. Gonder. (See <https://www.sacda.org/wp-
12   content/uploads/2019/12/In_Custody_Death_Review_-_Gonder_Joshua.pdf>.)

13          42.       Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

14   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50’s deficient policies and customs are evidenced

15   by numerous and significant settlements in actions where indifference to inmates’ needs for necessary

16   medical treatment were alleged, including:

17                    a.         In Mays v. County of Sacramento, United States District Court, Eastern District of

18   California, Case No. 2:18-cv-02081-TLN-KJN, the plaintiffs alleged numerous “dangerous, inhumane

19   and degrading conditions” at jail facilities operated by Defendants COUNTY OF SACRAMENTO and
20   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT. Defendant COUNTY OF SACRAMENTO

21   settled the case in June 2019, agreeing to millions of dollars’-worth of changes to jail staffing, facilities,
22   inmate health services, and custodial practices, including the creation and enforcement of polices and

23   trainings that ensure compliance with Americans with Disabilities Act (“ADA”) requirements, and
24   improving the delivery of medical care through timely referrals, responses to requests for care and

25   medication disbursement, chronic care treatment plans, appropriate clinic space, and staff training. (See

26   <https://www.sacbee.com/news/local/article231792088.html>.)

27                    b.         In Estate of Scott v. County of Sacramento, United States District Court, Eastern

28   District of California, Case No. 2:13-cv-00024-GEB-KJN, the plaintiff died from untreated vomiting
                                                       9
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 10 of 25


 1   which resulted from unchecked bleeding caused by esophageal tears at the Sacramento County Main Jail.

 2   The plaintiffs alleged that the decedent was sick and vomiting, coughing and spitting-up blood, from the

 3   morning of January 6, 2012, until his death later that evening, but that, despite the decedent’s numerous

 4   pleas for medical attention made to multiple jail staff members, no medical attention was provided. The

 5   resulting civil rights lawsuit was settled by Defendant COUNTY OF SACRAMENTO.

 6                    c.         In Cain v. County of Sacramento, United States District Court, Eastern District of

 7   California, Case No. 2:17-cv-00848-JAM-DB, the plaintiff alleged that he was beaten by a police officer

 8   and transported to the Sacramento County Main Jail. Jail staff did not offer or provide necessary medical

 9   care to the visibility-injured plaintiff, but, rather, placed him in an isolation cell where he was
10   subsequently attacked by multiple jail staff members. The resulting civil rights lawsuit was settled by
11   Defendant COUNTY OF SACRAMENTO.
12                    d.         In Rodrique v. County of Sacramento, United States District Court, Eastern
13   District of California, Case No. 2:17-cv-02698-WBS-EFB, the plaintiff alleged that, after a sheriff’s
14   deputy intentionally broken his arm during jail intake, he was placed in a “sobering” cell. The plaintiff
15   requested, and was denied, immediate medical attention. The deputy responsible for breaking his arm
16   opened the cover of the cell’s viewing portal, pointed at the plaintiff, and laughed. The plaintiff filed a
17   citizen complaint with Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT against the
18   deputy. Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT “Exonerated” the deputy of
19   the allegations of misconduct [2017PSB-814]. The resulting civil rights lawsuit was settled by Defendant
20   COUNTY OF SACRAMENTO.

21                    e.         In Mayfield v. Orozco, United States District Court, Eastern District of California,
22   Case No. 2:13-cv-02499-JAM-AC, the plaintiff alleged that he was diagnosed with serious mental illness

23   and, as a result, was identified by jail staff as a suicide risk but, despite this knowledge, failed to be
24   provided with necessary mental care in the jail. After being beaten by a jail staff member, the plaintiff

25   attempted to commit suicide in his cell, causing a significant spinal injury that left him paralyzed and

26   cognitively impaired. The resulting civil rights lawsuit was settled by Defendant COUNTY OF

27   SACRAMENTO.

28                    f.         In The Sacramento Bee article, Questions Persist Over Jail Health Care (Dec. 18,
                                                             10
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 11 of 25


 1   2005) (<http://www.parentadvocates.org/nicecontent/dsp_printable.cfm?articleID=6557>), numerous

 2   incidents of Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

 3   DEPARTMENT and jail staff’s failure to provide inmates’ necessary treatment and care are documented.

 4          43.       On information and belief, Defendants COUNTY OF SACRAMENTO, SACRAMENTO

 5   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50 did not meaningfully

 6   discipline, re-train, or otherwise penalize any of the law enforcement officers under their command

 7   involved in the incidents described, including the deaths of ANTONIO THOMAS, Bryan Debbs, Clifton

 8   Harris, Choi Saeteurn, Edward Larson, Tom Korrell, Jonathan Carroll, Brian Guerin, Joshua Gonder, and

 9   Mark Scott.
10          44.       On information and belief, Defendants COUNTY OF SACRAMENTO, SACRAMENTO
11   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50 routinely failed to hold
12   subordinates accountable for violations of law or policies and/or acquiesced in the violations, creating an
13   environment where personnel believe they can “get away with anything.”
14          45.       On information and belief, Defendants COUNTY OF SACRAMENTO, SACRAMENTO
15   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50 were aware of the
16   multiple settlements, prior incidents, and prior complaints.
17          46.       On information and belief, despite knowledge of these numerous incidents and systematic
18   problems at Sacramento County Jail facilities, Defendants COUNTY OF SACRAMENTO,
19   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50
20   perpetuated the problem by knowingly turning a blind eye to the abuses and have ignored or refused to

21   investigate complaints of subordinate misconduct, acquiescing to and implicitly condoning the
22   misconduct through a culture of impunity. These allegations are supported by The Sacramento Bee’s

23   recent reporting on misconduct at Sacramento County Jail facilities. (See, e.g.,
24   <https://www.sacbee.com/opinion/article238722483.html> (“Memo to Sheriff Jones: Abusive deputies

25   should be fired and charged, not protected”).) Additionally, Defendants COUNTY OF SACRAMENTO,

26   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and SCOTT R. JONES affirmatively seek to

27   avoid laws requiring disclosure of incidents which could reflect misconduct by their personnel. (See, e.g.,

28   <https://www.sacbee.com/news/local/crime/article240513976.html> (Judge finds Sacramento Sheriff
                                                      11
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 12 of 25


 1   still fails to comply with law on disclosing deputy files).)

 2           47.      Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

 3   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50 were or should have been on notice regarding

 4   the need to discontinue, modify, or implement new and different versions of the deficient policies or

 5   customs because the inadequacies were so obvious and likely to result in the violation of rights of

 6   inmates housed at Sacramento County Jail facilities under their command.

 7                                                               FIRST CLAIM
 8                                                             Failure to Protect
 9                                         (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)
10           48.      This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

11   Code Civ. Proc. § 377.30) against Defendants COUNTY OF SACRAMENTO, SACRAMENTO

12   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50.

13           49.      Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of

14   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

15           50.      Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

16   duties as law enforcement officers, intentionally refused to provide ANTONIO THOMAS with necessary

17   medical care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could

18   provide such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous

19   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

20   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

21   have appreciated the high degree of risk involved, resulting in the violation of ANTONIO THOMAS’s

22   rights protected by the Fourteenth Amendment to the U.S. Constitution.

23           51.      Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

24   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50, acting under color of state law and as policy-

25   making authorities, knew or should have known that law enforcement officers under their command,

26   including Defendants DOE 1 to 25, were inadequately trained, supervised, or disciplined resulting from

27   either the lack of proper training, pursuant to policy, or the result of the lack of policy, resulting in the

28   violation of ANTONIO THOMAS’s rights protected by the Fourteenth Amendment to the U.S.
                                                  12
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 13 of 25


 1   Constitution.

 2           52.        Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions were motivated

 3   by evil motive or intent, involved reckless or callous indifference to ANTONIO THOMAS’s

 4   constitutional rights, or were wantonly or oppressively done.

 5           53.        As a direct and proximate result of Defendants COUNTY OF SACRAMENTO,

 6   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50’s

 7   actions and inactions, ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO

 8   THOMAS to receive compensatory damages against Defendants COUNTY OF SACRAMENTO,

 9   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50; and
10   punitive damages against Defendants SCOTT R. JONES and DOE 1 to 50.
11           WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder
12   appears.
13                                                               SECOND CLAIM
14                                                      Right to Familial Association
15                                           (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)
16           54.        This Claim is asserted by Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA

17   THOMAS, and ANTHONY WALLACE against Defendants DOE 1 to 25.

18           55.        Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and

19   ANTHONY WALLACE reallege and incorporate the allegations of the preceding paragraphs 1 to 34, to
20   the extent relevant, as if fully set forth in this Claim.

21           56.        Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
22   duties as law enforcement officers, intentionally refused to provide ANTONIO THOMAS with necessary

23   medical care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could
24   provide such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous

25   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

26   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

27   have appreciated the high degree of risk involved, resulting in the violation of ANTONIO THOMAS’s

28   rights protected by the Fourteenth Amendment to the U.S. Constitution. Defendants DOE 1 to 25’s
                                                       13
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 14 of 25


 1   conduct shocks the conscience, resulting in the violation of Plaintiffs TAIJAH THOMAS, TAIONNAA

 2   THOMAS, ANITA THOMAS, and ANTHONY WALLACE’s rights protected by the Fourteenth

 3   Amendment to the U.S. Constitution.

 4           57.      Defendant DOE 1 to 25’s actions and inactions were motivated by evil motive or intent,

 5   involved reckless or callous indifference of Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS,

 6   ANITA THOMAS, and ANTHONY WALLACE’s constitutional rights, or were wantonly or

 7   oppressively done.

 8           58.      As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,

 9   Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and ANTHONY
10   WALLACE suffered injuries entitling them to receive compensatory and punitive damages against
11   Defendants DOE 1 to 25.
12           WHEREFORE, Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and
13   ANTHONY WALLACE pray for relief as hereunder appears.
14                                                              THIRD CLAIM
15                                                    Right to Familial Association
16                                           (U.S. Const., Amend. I; 42 U.S.C. § 1983)
17           59.      This Claim is asserted by Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA

18   THOMAS, and ANTHONY WALLACE against Defendants DOE 1 to 25.

19           60.      Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and
20   ANTHONY WALLACE reallege and incorporate the allegations of the preceding paragraphs 1 to 34, to

21   the extent relevant, as if fully set forth in this Claim.
22           61.      Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

23   duties as law enforcement officers, intentionally refused to provide ANTONIO THOMAS with necessary
24   medical care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could

25   provide such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous

26   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

27   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

28   have appreciated the high degree of risk involved, resulting in the violation of ANTONIO THOMAS’s
                                                         14
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 15 of 25


 1   rights protected by the Fourteenth Amendment to the U.S. Constitution. Defendants DOE 1 to 25’s

 2   conduct shocks the conscience, resulting in the violation of Plaintiffs TAIJAH THOMAS, TAIONNAA

 3   THOMAS, ANITA THOMAS, and ANTHONY WALLACE’s rights protected by the First Amendment

 4   (as incorporated through the Fourteenth Amendment) to the U.S. Constitution.

 5          62.       Defendant DOE 1 to 25’s actions and inactions were motivated by evil motive or intent,

 6   involved reckless or callous indifference of Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS,

 7   ANITA THOMAS, and ANTHONY WALLACE’s constitutional rights, or were wantonly or

 8   oppressively done.

 9          63.       As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,
10   Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and ANTHONY
11   WALLACE suffered injuries entitling them to receive compensatory and punitive damages against
12   Defendants DOE 1 to 25.
13          WHEREFORE, Plaintiffs TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and
14   ANTHONY WALLACE pray for relief as hereunder appears.
15                                                             FOURTH CLAIM
16                                                             Rehabilitation Act
17                                                        (29 U.S.C. § 701, et seq.)
18          64.       This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

19   Code Civ. Proc. § 377.30) against Defendants COUNTY OF SACRAMENTO and SACRAMENTO
20   COUNTY SHERIFF’S DEPARTMENT.

21          65.       Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of
22   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

23          66.       Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S
24   DEPARTMENT are each a “public entity” within the meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R.

25   § 35.104. Upon information and belief, Defendants COUNTY OF SACRAMENTO and

26   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT receive federal financial assistance.

27   ANTONIO THOMAS, at all times material herein, was regarded as having a physical or mental

28   impairment that substantially limited one or more major life activities; or perceived to have a physical or
                                                        15
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 16 of 25


 1   mental impairment.

 2           67.        Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

 3   duties as law enforcement officers, intentionally refused to provide ANTONIO THOMAS with necessary

 4   medical care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could

 5   provide such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous

 6   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

 7   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

 8   have appreciated the high degree of risk involved, resulting in the violation of ANTONIO THOMAS’s

 9   rights protected by the Rehabilitation Act, 29 U.S.C. § 701, et seq.
10           68.        Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
11   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50, acting under color of state law and as policy-
12   making authorities, knew or should have known that law enforcement officers under their command,
13   including Defendants DOE 1 to 25, were inadequately trained, supervised, or disciplined resulting from
14   either the lack of proper training, pursuant to policy, or the result of the lack of policy, resulting in the
15   violation of ANTONIO THOMAS’s rights protected by the Rehabilitation Act, 29 U.S.C. § 701, et seq.
16           69.        Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions were motivated
17   by evil motive or intent, involved reckless or callous indifference to ANTONIO THOMAS’s statutory
18   rights, or were wantonly or oppressively done.
19           70.        As a direct and proximate result of Defendants COUNTY OF SACRAMENTO,
20   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50’s

21   actions and inactions, ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO
22   THOMAS to receive nominal, compensatory, and punitive damages against Defendants COUNTY OF

23   SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.
24           WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder

25   appears.

26   \\\

27   \\\

28   \\\
                                                                              16
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 17 of 25


 1                                                               FIFTH CLAIM
 2                                                   Americans with Disabilities Act
 3                                                       (42 U.S.C. § 12101, et seq.)
 4           71.      This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

 5   Code Civ. Proc. § 377.30) against Defendants COUNTY OF SACRAMENTO and SACRAMENTO

 6   COUNTY SHERIFF’S DEPARTMENT.

 7           72.      Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of

 8   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

 9           73.      Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

10   DEPARTMENT are each a “public entity” within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. §

11   35.104. ANTONIO THOMAS, at all times material herein, was regarded as having a physical or mental

12   impairment that substantially limited one or more major life activities; or perceived to have a physical or

13   mental impairment.

14           74.      Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

15   duties as law enforcement officers, intentionally refused to provide ANTONIO THOMAS with necessary

16   medical care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could

17   provide such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous

18   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

19   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

20   have appreciated the high degree of risk involved, resulting in the violation of ANTONIO THOMAS’s

21   rights protected by the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

22           75.      Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

23   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50, acting under color of state law and as policy-

24   making authorities, knew or should have known that law enforcement officers under their command,

25   including Defendants DOE 1 to 25, were inadequately trained, supervised, or disciplined resulting from

26   either the lack of proper training, pursuant to policy, or the result of the lack of policy, resulting in the

27   violation of ANTONIO THOMAS’s rights protected by the Americans with Disabilities Act, 42 U.S.C. §

28   12101, et seq.
                                                                            17
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 18 of 25


 1          76.         Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions were motivated

 2   by evil motive or intent, involved reckless or callous indifference to ANTONIO THOMAS’s statutory

 3   rights, or were wantonly or oppressively done.

 4          77.         As a direct and proximate result of Defendants COUNTY OF SACRAMENTO,

 5   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50’s

 6   actions and inactions, ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO

 7   THOMAS to receive nominal, compensatory, and punitive damages against Defendants COUNTY OF

 8   SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

 9          WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder
10   appears.
11                                                                 SIXTH CLAIM
12                                                  Right to Medical Care / Treatment
13                                                          (Cal. Gov. Code § 845.6)
14          78.         This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

15   Code Civ. Proc. § 377.30) against Defendants COUNTY OF SACRAMENTO, SACRAMENTO

16   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50.

17          79.         Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of

18   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

19          80.         Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
20   duties as law enforcement officers, knew or had reason to know that ANTONIO THOMAS was in need

21   of immediate medical care and failed to take reasonable action to summon such medical care.
22          81.         Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

23   DEPARTMENT, SCOTT R. JONES, and DOE 26 to 50, acting under color of state law and as policy-
24   making authorities, maintained policies or customs of action and inaction resulting in the violation of

25   ANTONIO THOMAS’s rights protected by Cal. Gov. Code § 845.6.

26          82.         Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

27   DEPARTMENT are vicariously liable, through the principles of respondeat superior and pursuant to Cal.

28   Gov. Code §§ 815.2(a), 820(a), and 845.6 for injuries proximately caused by the acts and omissions of
                                                        18
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 19 of 25


 1   their employees acting within the scope of their employment, including Defendants SCOTT R. JONES

 2   and DOE 1 to 50.

 3          83.         Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions constituted

 4   oppression, fraud, and/or malice resulting in great harm to ANTONIO THOMAS.

 5          84.         As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,

 6   ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO THOMAS to receive

 7   compensatory damages against Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY

 8   SHERIFF’S DEPARTMENT, SCOTT R. JONES, and DOE 1 to 50; and punitive damages against

 9   Defendants SCOTT R. JONES and DOE 1 to 50.
10          WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder
11   appears.
12                                                              SEVENTH CLAIM
13                                                                      Bane Act
14                                                            (Cal. Civ. Code § 52.1)
15          85.         This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

16   Code Civ. Proc. § 377.30) against Defendants SCOTT R. JONES and DOE 1 to 50.

17          86.         Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of

18   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

19          87.         Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
20   duties as law enforcement officers:

21                      a.         intentionally refused to provide ANTONIO THOMAS with necessary medical
22   care or treatment, refused to transfer ANTONIO THOMAS to a mental health facility that could provide

23   such necessary care or treatment, or intentionally placed ANTONIO THOMAS with a dangerous
24   cellmate, putting ANTONIO THOMAS at substantial risk of suffering serious harm, and did not take

25   reasonable available measures to abate that risk, where a reasonable official in the circumstances would

26   have appreciated the high degree of risk involved, with specific intent (i.e., deliberate indifference or

27   reckless disregard) to deprive ANTONIO THOMAS of his statutory and constitutional rights protected

28   by the Fourteenth Amendment to the U.S. Constitution; art. I, § 7(a) of the California Constitution; the
                                                      19
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 20 of 25


 1   Rehabilitation Act, 29 U.S.C. § 701, et seq.; and the Americans with Disabilities Act, 42 U.S.C. § 12101,

 2   et seq.; and/or

 3                      b.         knew or had reason to know that ANTONIO THOMAS was in need of immediate

 4   medical care and failed to take reasonable action to summon such medical care, with specific intent (i.e.,

 5   deliberate indifference or reckless disregard) to deprive ANTONIO THOMAS of his statutory rights

 6   protected by Cal. Gov. Code § 845.6.

 7          88.         Defendants SCOTT R. JONES and DOE 26 to 50, acting under color of state law and as

 8   policy-making authorities knew or should have known that law enforcement officers under their

 9   command, including Defendants DOE 1 to 25, were inadequately trained, supervised, or disciplined
10   resulting from either the lack of proper training, pursuant to policy, or the result of the lack of policy,
11   with specific intent (i.e., deliberate indifference or reckless disregard) to deprive ANTONIO THOMAS
12   of his statutory and constitutional rights protected by the Fourteenth Amendment to the U.S.
13   Constitution; art. I, § 7(a) of the California Constitution; the Rehabilitation Act, 29 U.S.C. § 701, et seq.;
14   the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.; and Cal. Gov. Code § 845.6.
15          89.         Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions constituted
16   oppression, fraud, and/or malice resulting in great harm to ANTONIO THOMAS.
17          90.         As a direct and proximate result of Defendants SCOTT R. JONES and DOE 1 to 50’s
18   actions and inactions, ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO
19   THOMAS to receive compensatory damages, punitive damages, treble damages, and civil penalties
20   against Defendants SCOTT R. JONES and DOE 1 to 50.

21          WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder
22   appears.

23                                                               EIGHTH CLAIM
24                                                                     Negligence
25          91.         This Claim is asserted by Plaintiff ESTATE OF ANTONIO THOMAS (pursuant to Cal.

26   Code Civ. Proc. § 377.30) against Defendants SCOTT R. JONES and DOE 1 to 50.

27          92.         Plaintiff ESTATE OF ANTONIO THOMAS realleges and incorporates the allegations of

28   the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.
                                                          20
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 21 of 25


 1          93.       Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

 2   duties as law enforcement officers, owed ANTONIO THOMAS a duty of care and breached that duty,

 3   including by:

 4                    a.         failing to protect ANTONIO THOMAS, despite the existence of a special

 5   relationship;

 6                    b.         failing to provide ANTONIO THOMAS with necessary medical care or treatment;

 7                    c.         failing to transfer ANTONIO THOMAS to a mental health facility that could

 8   provide such necessary care or treatment;

 9                    d.         placing ANTONIO THOMAS with a dangerous cellmate;
10                    e.         putting ANTONIO THOMAS at substantial risk of suffering serious harm and
11   failing to take reasonable available measures to abate that risk; and/or
12                    f.         knowing or having reason to know that ANTONIO THOMAS was in need of
13   immediate medical care and failing to take reasonable action to summon such medical care, pursuant to
14   Cal. Gov. Code § 845.6.
15          94.       Defendants SCOTT R. JONES and DOE 26 to 50, acting under color of state law and as
16   policy-making authorities, owed ANTONIO THOMAS a duty of care and breached that duty, including
17   by:
18                    a.         failing to protect ANTONIO THOMAS, despite the existence of a special
19   relationship; and/or
20                    b.         inadequately training, supervising, or disciplining law enforcement officers under

21   their command, including Defendants DOE 1 to 25, resulting from either the lack of proper training,
22   pursuant to policy, or the result of the lack of policy.

23          95.       Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions constituted
24   oppression, fraud, and/or malice resulting in great harm to Plaintiff ANTONIO THOMAS.

25          96.       As a direct and proximate result of Defendants SCOTT R. JONES and DOE 1 to 50’s

26   actions and inactions, ANTONIO THOMAS suffered injuries entitling Plaintiff ESTATE OF ANTONIO

27   THOMAS to receive compensatory and punitive damages against SCOTT R. JONES and DOE 1 to 50.

28          WHEREFORE, Plaintiff ESTATE OF ANTONIO THOMAS prays for relief as hereunder
                                              21
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 22 of 25


 1   appears.

 2                                                                NINTH CLAIM
 3                                                                Wrongful Death
 4                                                     (Cal. Code Civ. Proc. § 377.60)
 5          97.         This Claim is asserted by Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS

 6   against Defendants SCOTT R. JONES and DOE 1 to 50.

 7          98.         Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS reallege and incorporate the

 8   allegations of the preceding paragraphs 1 to 47, to the extent relevant, as if fully set forth in this Claim.

 9          99.         Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

10   duties as law enforcement officers, engaged in the following wrongful act or neglect which caused

11   ANTONIO THOMAS’s death:

12                      a.         failing to protect ANTONIO THOMAS, despite the existence of a special

13   relationship;

14                      b.         failing to provide ANTONIO THOMAS with necessary medical care or treatment;

15                      c.         failing to transfer ANTONIO THOMAS to a mental health facility that could

16   provide such necessary care or treatment;

17                      d.         placing ANTONIO THOMAS with a dangerous cellmate;

18                      e.         putting ANTONIO THOMAS at substantial risk of suffering serious harm and

19   failing to take reasonable available measures to abate that risk; and/or

20                      f.         knowing or having reason to know that ANTONIO THOMAS was in need of

21   immediate medical care and failing to take reasonable action to summon such medical care, pursuant to

22   Cal. Gov. Code § 845.6.

23          100.        Defendants SCOTT R. JONES and DOE 26 to 50, acting under color of state law and as

24   policy-making authorities, engaged in the following wrongful act or neglect which caused ANTONIO

25   THOMAS’s death:

26                      a.         failing to protect ANTONIO THOMAS, despite the existence of a special

27   relationship; and/or

28                      b.         inadequately training, supervising, or disciplining law enforcement officers under
                                                                22
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 23 of 25


 1   their command, including Defendants DOE 1 to 25, resulting from either the lack of proper training,

 2   pursuant to policy, or the result of the lack of policy.

 3          101.      Defendants SCOTT R. JONES and DOE 1 to 50’s actions and inactions constituted

 4   oppression, fraud, and/or malice resulting in great harm to Plaintiffs TAIJAH THOMAS and

 5   TAIONNAA THOMAS.

 6          102.      As a direct and proximate result of Defendants SCOTT R. JONES and DOE 1 to 50’s

 7   actions and inactions, Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS suffered injuries

 8   entitling them to receive compensatory and punitive damages against Defendants SCOTT R. JONES and

 9   DOE 1 to 50.
10          WHEREFORE, Plaintiffs TAIJAH THOMAS and TAIONNAA THOMAS pray for relief as
11   hereunder appears.
12                                                        PRAYER FOR RELIEF
13          WHEREFORE, Plaintiffs ESTATE OF ANTONIO THOMAS, TAIJAH THOMAS,

14   TAIONNAA THOMAS, ANITA THOMAS, and ANTHONY WALLACE seek Judgment as follows:

15          1.        For an award of nominal, compensatory, general, and special damages against Defendants

16   COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT R.

17   JONES, and DOE 1 to 50, according to proof at trial;

18          2.        For an award of exemplary/punitive damages against SCOTT R. JONES and DOE 1 to

19   50, in an amount sufficient to deter and to make an example of them, because their actions and/or
20   inactions, as alleged, were motivated by evil motive or intent, involved reckless or callous indifference to

21   constitutionally-protected rights, or were wantonly or oppressively done, and/or constituted oppression
22   and/or malice resulting in great harm;

23          3.        For an award of actual damages, treble damages, punitive damages, civil penalties, and
24   any other available relief against Defendants SCOTT R. JONES and DOE 1 to 50, pursuant to Cal. Civ.

25   Code §§ 52, 52.1, and any other statute as may be applicable;

26          4.        For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, 29

27   U.S.C. § 794, 42 U.S.C. § 12205, Cal. Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other

28   statute as may be applicable; and
                                                                            23
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
              Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
           Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 24 of 25


 1         5.        For an award of any other further relief, as the Court deems fair, just, and equitable.

 2   Dated: May 3, 2020                                               Respectfully Submitted,

 3

 4
                                                                      By: __________________________________
 5                                                                        Mark E. Merin
                                                                          Paul H. Masuhara
 6
                                                                             LAW OFFICE OF MARK E. MERIN
 7                                                                           1010 F Street, Suite 300
                                                                             Sacramento, California 95814
 8                                                                           Telephone:        (916) 443-6911
                                                                             Facsimile:        (916) 447-8336
 9                                                                             Attorneys for Plaintiffs
                                                                               ESTATE OF ANTONIO THOMAS,
10
                                                                               TAIJAH THOMAS, TAIONNAA THOMAS,
11                                                                             ANITA THOMAS, and ANTHONY WALLACE

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                           24
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
             Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
           Case 2:20-cv-00903-KJM-DB Document 1 Filed 05/03/20 Page 25 of 25


 1                                                      JURY TRIAL DEMAND
 2         A JURY TRIAL IS DEMANDED on behalf of Plaintiffs ESTATE OF ANTONIO THOMAS,

 3   TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and ANTHONY WALLACE.

 4   Dated: May 3, 2020                                               Respectfully Submitted,

 5

 6
                                                                      By: __________________________________
 7                                                                        Mark E. Merin
                                                                          Paul H. Masuhara
 8
                                                                             LAW OFFICE OF MARK E. MERIN
 9                                                                           1010 F Street, Suite 300
                                                                             Sacramento, California 95814
10                                                                           Telephone:        (916) 443-6911
                                                                             Facsimile:        (916) 447-8336
11                                                                              Attorneys for Plaintiffs
                                                                                ESTATE OF ANTONIO THOMAS,
12
                                                                                TAIJAH THOMAS, TAIONNAA THOMAS,
13                                                                              ANITA THOMAS, and ANTHONY WALLACE

14

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                           25
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
             Estate of Thomas v. County of Sacramento, United States District Court, Eastern District of California, Case No. _______________
